Case 1:17-cv-01353-LPS Document 547 Filed 08/13/20 Page 1 of 3 PageID #: 30660




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

    PACIFIC BIOSCIENCES OF                          )
    CALIFORNIA, INC.,                               )
                                                    )
                      Plaintiff,                    )      C.A. No. 17-cv-275-LPS
                                                    )      C.A. No. 17-cv-1353-LPS
             v.                                     )
                                                    )
    OXFORD NANOPORE TECHNOLOGIES,                   )
    INC. and OXFORD NANOPORE                        )
    TECHNOLOGIES, LTD.,                             )
                                                    )
                      Defendants.

                    PLAINTIFF’S NOTICE OF APPEAL TO
      THE UNITED STATES COURT OF APPEALS FOR THE FEDERAL CIRCUIT


         Notice is hereby given that, pursuant to 28 U.S.C. § 1295(a)(1), Plaintiff Pacific

Biosciences Of California, Inc. (“PacBio”) appeals to the United States Court of Appeals for the

Federal Circuit from the Court’s Final Judgment in this action, and from all other opinions, rulings,

and orders in this action adverse to PacBio, whether subsumed within the Final Judgment or not,

including without limitation the Order on claim construction entered in this action on March 6,

2019 (D.I. No. 1531), the Order on PacBio’s Motion to Strike and Preclude Testimony entered in

this action on February 19, 2020 (D.I. No. 444), the Sealed Jury Verdict entered on March 18,

2020 (D.I. No. 478), and the Order on PacBio’s Motion For JMOL or New Trial entered on July

30, 2020 (D.I. No. 512).




1
    All references to a docket entry refer to the docket number in the 17-cv-275 matter.
Case 1:17-cv-01353-LPS Document 547 Filed 08/13/20 Page 2 of 3 PageID #: 30661




       With this notice, PacBio provides payment in the amount of $505.00 for docketing this

Notice of Appeal, as required by Federal Rule of Appellate Procedure 3 and 28 U.S.C. §§ 1913

and 1917.

 Dated:     August 13, 2020                  Respectfully submitted,


                                             FARNAN LLP

                                             /s/ Brian E. Farnan
                                             Brian E. Farnan (Bar No. 4089)
                                             Michael J. Farnan (Bar No. 5165)
                                             919 N. Market Street, 12th Floor
                                             Wilmington, Delaware 19801
                                             Telephone: (302) 777-0300
                                             Facsimile: (302) 777-0301
                                             bfarnan@farnanlaw.com
                                             mfarnan@farnanlaw.com

                                             Edward R. Reines (admitted pro hac vice)
                                             Derek C. Walter (admitted pro hac vice)
                                             Robert S. Magee (admitted pro hac vice)
                                             Shawn Chi (admitted pro hac vice)
                                             WEIL, GOTSHAL & MANGES LLP
                                             201 Redwood Shores Parkway
                                             Redwood Shores, CA 94065
                                             (650) 802-3000
                                             edward.reines@weil.com
                                             derek.walter@weil.com
                                             robert.magee@weil.com
                                             shawn.chi@weil.com

                                             Stephen Bosco (admitted pro hac vice)
                                             WEIL, GOTSHAL & MANGES LLP
                                             2001 M Street NW, Suite 600
                                             Washington, DC 20036
                                             (202) 682 7054
                                             stephen.bosco@weil.com

                                             Anna Dwyer (admitted pro hac vice)
                                             WEIL, GOTSHAL & MANGES LLP
                                             767 Fifth Avenue
                                             New York, NY 10153
                                             (212) 310 8285
Case 1:17-cv-01353-LPS Document 547 Filed 08/13/20 Page 3 of 3 PageID #: 30662




                                      anna.dwyer@weil.com

                                      Attorneys for Plaintiff Pacific Biosciences of
                                      California, Inc.
